   Case 1:21-cv-00443-MN Document 7 Filed 04/07/21 Page 1 of 1 PageID #: 57




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC,                          )
                                                 )
                          Plaintiff,             )
                                                 )
               v.                                )     C.A. No. 21-443 (MN)
                                                 )
JETBLUE AIRWAYS CORPORATION,                     )
                                                 )
                          Defendant.             )

                            STIPULATION AND [PROPOSED] ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the time for the defendant to answer, move or otherwise respond to the Complaint is extended

until May 19, 2021.

STAMOULIS & WEINBLATT, LLC                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Richard C. Weinblatt                             /s/ Jack B. Blumenfeld

Stamatios Stamoulis (#4606)                          Jack B. Blumenfeld (#1014)
Richard C. Weinblatt (#5080)                         1201 North Market Street
800 North West Street Third Floor                    P.O. Box 1347
Wilmington, DE 19801                                 Wilmington, DE 19899-1347
(302) 999-1540                                       (302) 658-9200
stamoulis@swdelaw.com                                jblumenfeld@morrisnichols.com
weinblatt@swdelaw.com
                                                     Attorneys for Defendant
Attorneys for Plaintiff



       SO ORDERED this____day of April, 2021.


                                  ______________________________________________
                                        United States District Judge
